IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41271
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GERARDO MUNIZ, also known as Jesus Mario
Aguillon,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-01-CR-189-1
                         --------------------
                             June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gerardo Muniz appeals his guilty-plea conviction and

sentence for possessing with the intent to distribute

approximately 70 kilograms of marijuana.    Muniz contends that

21 U.S.C. § 841 is facially unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).

     As Muniz concedes, his argument is foreclosed by circuit

precedent.     See United States v. Slaughter, 238 F.3d 580, 582

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41271
                               -2-

(5th Cir. 2000), cert. denied, 532 U.S. 1045 (2001).   The

judgment of the district court is AFFIRMED.